DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Claims status
2.	Based on the Response to Restriction Requirement filed on 08/08/2022, applicant elects, to prosecute Group II, as claims 15-26 without traverse. Claims 1-30 are pending in the application and 1-14 and 27-30 are withdrawn from consideration. Therefore, claims 15-26 are pending for examination.

                                                            Drawings
3.	The Examiner contends that the drawings submitted on 12/18/2020 are acceptable for examination proceedings.

Claim Objection (minor informalities)
4.	Claims 16 and 26 are objected to because of the following informalities:
Regarding claims 16 and 26, the claim recite the term "… capable of.…." which is not a positively cited claim language. Language that suggests or makes optional/intended use (for example, “so that”; “thereby”; “capable of”; “adapted to”; “able to”; “enable to”; “can be”; “may be”; “should be”; “….able”; “combinable”; “configurable”) but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claims optional. [Note: the limitation recites after “capable of” clause is not given patentable weight because it is optional for the positively processing steps. The term may raise a question as to the limiting effect of the language in a claim. A similar alternative term is “configured to” or a positive action verb to perform the function without any unnecessary ambiguity].

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.	Claims 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over of WO 2019/160788 A1, hereinafter “WO’788” in view of SELVANESAN et al. (US 2021/0345300 A1), hereinafter “Selvanesan”.
Regarding claim 15, WO’788 discloses a method of wireless communication of a first sidelink device (Figs. 4-5, paragraphs [0091], [0104], WTRU configured with one or more sets of sidelink reception/transmission resource pools), comprising: 
identifying a configuration of a bandwidth part (BWP) for sidelink communication (paragraphs [0091], [0104], a set {e.g., each set) of sidelink reception/transmission resource pools may be associated with a bandwidth part (BWP)), the BWP comprising at least a first resource pool including a first subset of frequency resources and a second resource pool including a second subset of frequency resources (paragraphs [0091], [0104], for e.g. MAC CE may indicate one or more resource pools from the set to be a default sidelink resource pool(s)); 
transmitting an activation indication to a second sidelink device, the activation indication activating the second subset of the frequency resources of the second resource pool (paragraphs [0007], [0099], an indication that a sidelink resource pool has been activated may be explicitly communicated using an indication in a sidelink control information (SCI) message); and 
transmitting a sidelink transmission to the second sidelink device in the second subset of the frequency resources of the second resource pool (paragraph [0116], using the activated sidelink pool(s) to transmit sidelink packet packets).  
While WO’788 implicitly refers to “the BWP comprising at least a first resource pool including a first subset of frequency resources and a second resource pool including a second subset of frequency resources” (Figs, 4, 5, paragraphs [0091], [0104], a set {e.g., each set) of sidelink reception/transmission resource pools may be associated with one or more of the following: a slot format; a pattern in the time domain comprising slots of the configured slot format; a configuration period; a component carrier (CC); a bandwidth part (BWP); a path loss gNB-WTRU or RSU-WTRU; and/or a beam configuration) [Note: Assuming Arguendo that WO’788 does not explicitly disclose or strongly suggest: “the BWP comprising at least a first resource pool including a first subset of frequency resources and a second resource pool including a second subset of frequency resources”], Selvanesan from the same or similar field of endeavor explicitly discloses the BWP comprising at least a first resource pool (Fig. 11, paragraph [0159], BWP 412 being segregated into three resource pools 312 a, 312 b and 312 c) including a first subset of frequency resources (Fig. 11, paragraph [0159], resource pools designed to be continuous over time and contiguous over frequency) and a second resource pool (Fig. 11, paragraph [0159], BWP 412 being segregated into three resource pools 312 a, 312 b and 312 c) including a second subset of frequency resources (Fig. 11, paragraph [0159], resource pools designed to be continuous over time and contiguous over frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the BWP comprising at least a first resource pool including a first subset of frequency resources and a second resource pool including a second subset of frequency resources” as taught by  Selvanesan, in the system of WO’788, so that it would provide network connectivity to communicate using the wireless communication network in accordance with one or more bandwidth parts having a certain numerology and including a plurality of subcarriers in the frequency domain for resource pools to be used in sidelink communications in V2X services in view of the advantages defined by the NR 5G standard (Selvanesan, paragraph [0030]).

Regarding claim 16, WO’788 discloses the first resource pool comprises a primary resource pool including the first subset of the frequency resources that are activated, and the second resource pool comprises a secondary resource pool including the second subset of the frequency resources that are capable of being activated and deactivated (paragraphs [0104], [0118], for example, a WTRU, after autonomously activating a resource pool, may send an RPI for the activated resource pool to other WTRUs; WTRU may transmit sidelink packets on a set of activated resource pool(s) while sending the RPI indicating the activation of new resource pool; WTRU may be configured with a resource pool to send the RPI to other WTRUs; WTRU may send the RPI and then switch to the activated resource pool).

Regarding claim 17, WO’788 discloses the first sidelink device transmits the activation indication in the first subset of the frequency resources of the first resource pool (paragraph [0118], sidelink packets on a set of activated resource pool(s) while sending the resource pool indication (RPI) indicating the activation of new resource pool).

Regarding claim 18, WO’788 discloses the activation indication comprises at least one of sidelink control information, a sidelink wake-up signal, a sidelink medium access control (MAC) control element (MAC-CE), or sidelink radio resource control signaling (paragraph [0007], an indication that a sidelink resource pool has been activated may be explicitly communicated using an indication in a sidelink control information (SCI) message).

8.	Claims 19, 20, 21, 22, 23, 24, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over of WO 2019/160788 A1, hereinafter “WO’788” in view of SELVANESAN et al. (US 2021/0345300 A1), hereinafter “Selvanesan” in view of LEE et al. (US 2021/0410114 A1), hereinafter “Lee”.
Regarding claim 19, WO’788 in view of Selvanesan disclose the method according to claim 15.
Neither WO’788 nor Selvanesan explicitly discloses “receiving a feedback message from the second sidelink device after transmitting the activation indication, and wherein the first sidelink device transmits the sidelink transmission in the second subset of the frequency resources of the second resource pool after receiving the feedback message”.
However, Lee from the same or similar field of endeavor discloses receiving a feedback message from the second sidelink device after transmitting the activation indication, and wherein the first sidelink device transmits the sidelink transmission in the second subset of the frequency resources of the second resource pool after receiving the feedback message (Fig. 13, step S1308-S1314, paragraphs [0312], [0316], [0317], selected sidelink grant corresponding to the reserved transmission opportunities of PSCCH and/or PSSCH durations on the pool of resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a feedback message from the second sidelink device after transmitting the activation indication, and wherein the first sidelink device transmits the sidelink transmission in the second subset of the frequency resources of the second resource pool after receiving the feedback message” as taught by Lee, in the combined system of WO’788 and Selvanesan, so that it would provide activation and/or deactivation for a pool of resources based on data being available in the logical channel, and transmitting, to a second device, information on the selected resource pool (Lee, paragraph [0007]).
Regarding claim 20, WO’788 in view of Selvanesan disclose the method according to claim 15.
Neither WO’788 nor Selvanesan explicitly discloses “receiving a second activation indication from a base station via an access link, the second activation indication activating the second subset of the frequency resources of the second resource pool, wherein the first sidelink device transmits the activation indication to the second sidelink device after receiving the second activation indication from the base station”.
However, Lee from the same or similar field of endeavor discloses receiving a second activation indication from a base station via an access link, the second activation indication activating the second subset of the frequency resources of the second resource pool, wherein the first sidelink device transmits the activation indication to the second sidelink device after receiving the second activation indication from the base station (Fig. 12, paragraph [0299], for e.g., in step S1214, the second UE may receive, from the network, an indication related to activation of a resource pool index 1, an indication related to HARQ processes having HARQ process ID=1 and 2 associated to the particular pool of resources, activation of PUCCH carrying SL HARQ feedback and/or PUCCH resource configuration, and an indication related to transmissions of multiple MAC PDUs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a second activation indication from a base station via an access link, the second activation indication activating the second subset of the frequency resources of the second resource pool, wherein the first sidelink device transmits the activation indication to the second sidelink device after receiving the second activation indication from the base station” as taught by Lee, in the combined system of WO’788 and Selvanesan, so that it would provide activation and/or deactivation for a pool of resources based on data being available in the logical channel, and transmitting, to a second device, information on the selected resource pool (Lee, paragraph [0007]).

Regarding claim 21, WO’788 in view of Selvanesan disclose the method according to claim 15.
Neither WO’788 nor Selvanesan explicitly discloses “deactivating the second subset of the frequency resources of the second resource pool based on an occurrence of a deactivation event”.
However, Lee from the same or similar field of endeavor discloses deactivating the second subset of the frequency resources of the second resource pool based on an occurrence of a deactivation event (Fig. 13, step S1316-S1318, paragraphs [0332], [0333], indication related to deactivation of a resource pool index).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “deactivating the second subset of the frequency resources of the second resource pool based on an occurrence of a deactivation event” as taught by Lee, in the combined system of WO’788 and Selvanesan, so that it would provide activation and/or deactivation for a pool of resources based on data being available in the logical channel, and transmitting, to a second device, information on the selected resource pool (Lee, paragraph [0007]).

Regarding claim 22, WO’788 in view of Selvanesan disclose the method according to claim 15.
Neither WO’788 nor Selvanesan explicitly discloses “transmitting a deactivation indication to the second sidelink device based on the occurrence of the deactivation event, the deactivation indication deactivating the second subset of the frequency resources of the second resource pool”.
However, Lee from the same or similar field of endeavor discloses transmitting a deactivation indication to the second sidelink device based on the occurrence of the deactivation event, the deactivation indication deactivating the second subset of the frequency resources of the second resource pool (Fig. 13, step S1316-S1318, paragraphs [0332], [0333], deactivation confirmation to the network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting a deactivation indication to the second sidelink device based on the occurrence of the deactivation event, the deactivation indication deactivating the second subset of the frequency resources of the second resource pool” as taught by Lee, in the combined system of WO’788 and Selvanesan, so that it would provide activation and/or deactivation for a pool of resources based on data being available in the logical channel, and transmitting, to a second device, information on the selected resource pool (Lee, paragraph [0007]).

Regarding claim 23, WO’788 in view of Selvanesan and Lee disclose the method according to claim 22.
Lee further discloses receiving a feedback message from the second sidelink device acknowledging receipt of the deactivation indication, and wherein the first sidelink device receives the feedback message in the first subset of the frequency resources of the first resource pool or the second subset of the frequency resources of the second resource pool (Fig. 13, step S1320-S1333, paragraphs [0334], [0335], indication related to a HARQ process having HARQ process ID=1 associated to the particular pool of resources, and SL resource configuration for deactivation confirmation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a feedback message from the second sidelink device acknowledging receipt of the deactivation indication, and wherein the first sidelink device receives the feedback message in the first subset of the frequency resources of the first resource pool or the second subset of the frequency resources of the second resource pool” as taught by Lee, in the combined system of WO’788 and Selvanesan, so that it would provide activation and/or deactivation for a pool of resources based on data being available in the logical channel, and transmitting, to a second device, information on the selected resource pool (Lee, paragraph [0007]).

Regarding claim 24, WO’788 in view of Selvanesan and Lee disclose the method according to claim 22.
Lee further discloses receiving a second deactivation indication from a base station, wherein the occurrence of the deactivation event comprises the first sidelink device receiving the second deactivation indication (Fig. 13, step S1316-S1318, paragraphs [0332], [0333], resource configuration for deactivation confirmation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a second deactivation indication from a base station, wherein the occurrence of the deactivation event comprises the first sidelink device receiving the second deactivation indication” as taught by Lee, in the combined system of WO’788 and Selvanesan, so that it would provide activation and/or deactivation for a pool of resources based on data being available in the logical channel, and transmitting, to a second device, information on the selected resource pool (Lee, paragraph [0007]).

Regarding claim 25, WO’788 discloses initiating a timer after transmitting the sidelink transmission in the second subset of the frequency resources of the second resource pool, wherein the occurrence of the deactivation event comprises an expiration of the timer (paragraphs [0105], [0106], WTRU may revert to a default sidelink resource pool when one or more of the following apply: an RPI timer expires).

Regarding claim 26, WO’788 in view of Selvanesan disclose the method according to claim 15.
Neither WO’788 nor Selvanesan explicitly discloses “receiving a second activation indication from the second sidelink device, the second activation indication activating a third resource pool of the BWP, the third resource pool comprising a third subset of the frequency resources capable of being activated and deactivated; and receiving a second sidelink transmission from the second sidelink device using the third subset of the frequency resources of the third resource pool”.
However, Lee from the same or similar field of endeavor discloses receiving a second activation indication from the second sidelink device, the second activation indication activating a third resource pool of the BWP, the third resource pool comprising a third subset of the frequency resources capable of being activated and deactivated (Figs. 12, 13, paragraphs [0201], [0299], the network and/or a transmitting UE (TX UE) may want to ensure transmissions from different services and/or different destinations on different pools of resources by configuring different pools of resources to different UEs); and 
receiving a second sidelink transmission from the second sidelink device using the third subset of the frequency resources of the third resource pool (Figs. 12, 13, paragraphs [0316], [0317], if sidelink resource allocation mode 2 was indicated by the DCI and/or the SCI with an indication to a pool of resources, the first UE (and/or the second UE) may perform autonomous transmission of data of the logical channel for each HARQ process up to the determined number of HARQ processes and/or the determined number of HARQ retransmissions by using the selected sidelink grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a second activation indication from the second sidelink device, the second activation indication activating a third resource pool of the BWP, the third resource pool comprising a third subset of the frequency resources capable of being activated and deactivated; and receiving a second sidelink transmission from the second sidelink device using the third subset of the frequency resources of the third resource pool” as taught by Lee, in the combined system of WO’788 and Selvanesan, so that it would provide activation and/or deactivation for a pool of resources based on data being available in the logical channel, and transmitting, to a second device, information on the selected resource pool (Lee, paragraph [0007]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414